Citation Nr: 0400920	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-00 419	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the appellant has been paid the proper monthly rate 
of education benefits for courses taken since May 30, 2001.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The appellant is currently serving on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

The appellant contends that he has not been paid the proper 
monthly rate of education benefits in connection with his 
pursuit of a degree at the Honolulu, Hawaii campus of the 
University of Phoenix.  

From review of the record, it is apparent to the Board that 
several documents pertinent to the instant claim are missing 
from the record.  The Board notes, for instance, that the 
appellant's original application for education benefits is 
not on file.  Nor is the initial correspondence from the RO 
notifying the appellant that he was eligible for education 
benefits in response to his application.  These documents are 
of particular relevance in the instant case given that the 
proper monthly rate of education benefits is affected, inter 
alia, by the service member's initial obligated period of 
active duty, which is not apparent from the record.  See 
38 C.F.R. § 21.1736 (2003).  

In addition, the appellant makes reference to a December 2001 
correspondence from him which is not on file, but which is 
potentially relevant to the instant claim, as well as to 
numerous other letters from VA addressing whether his 
education status is considered the full-time or the three-
quarter-time rate, only one of which is of record.

The record also reflects that the appellant's monthly rate of 
education payments has been calculated in part by a 
determination that certain college courses he has taken are 
at the full-time rate, while others are at the three-quarter-
time rate.  A February 2002 correspondence from the RO 
indicates that the appellant would be paid at the three-
quarter-time rate for April 3, 2002 to May 8, 2002, although 
the basis for this determination is unclear.  In the August 
2002 statement of the case, the RO explained that the 
appellant was entitled to payment at the full-time rate for 
courses taken between May 30, 2001 and January 2, 2002, but 
that, based on certifications received from his university, 
he was entitled to payment only at the three-quarter-time 
rate for courses taken between January 9, 2002 and August 7, 
2002.  The Board notes that the appellant's university 
actually certified the appellant as in full-time status for 
the following dates:  November 21, 2001 to January 2, 2002, 
from January 9, 2002 to February 13, 2002, and from February 
20, 2002 to March 27, 2002, and that, unfortunately, the 
certifications from the appellant's university on which the 
RO apparently relied in determining that the appellant was at 
three-quarter-time status for the period following March 27, 
2002 are not on file.

In short, the evidence currently before the Board is 
insufficient for determining the proper rates of payment due 
to the appellant for his course of education.

The Board lastly notes that VA is required to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The record 
reflects, however, that the appellant has not been adequately 
informed of the information and evidence necessary to 
substantiate his claim, and has not been adequately advised 
as to what evidence VA would obtain for him and of what 
information or evidence he was responsible for submitting.  
See38 U.S.C.A. § 5103 (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the record 
certified from the RO to the Board is unacceptably 
incomplete, and that further procedural and evidentiary 
actions are required from the RO not only to afford the 
appellant the due process to which he is entitled in 
connection with the instant claim, but also in order to 
present the Board with an adequate record upon which to 
adjudicate the appellant's claim.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should associate the 
appellant's complete educational 
file, as well as any existing claims 
file for the appellant, with the 
record.

2.  The RO must review the education 
and claims files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 38 C.F.R. § 3.159, are 
fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

3.  The RO should contact the 
University of Phoenix campus in 
Honolulu, Hawaii, and request that 
institution to certify, for each 
period from May 30, 2001 to the 
present, whether the appellant 
is/was attending in full-time or 
three-quarter-time status.  Any 
certifications received should be 
associated with the record.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue on 
appeal.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case and provide the appellant with an 
appropriate opportunity to respond.  The supplemental 
statement of the case should contain a detailed explanation 
as to how the rate of monthly education benefits payable to 
the appellant for each month since May 2001 has been 
calculated, and an explanation of the authority for such 
calculations.  

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

